EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Gotkin on 7 March 2022 (and follow-up call on 8 March 2022).

The application (specifically, claims 1, 5-11 and 15) has been amended as follows: 

1.	(Currently Amended)  An image forming apparatus comprising:
	an image forming unit that forms images of an output material set including a plurality of types of output materials;
	a processor programmed to function as an acquisition unit that acquires image information of the output material set transmitted from a terminal apparatus, wherein the terminal apparatus provides an identifier for identifying the output material set to each of the plurality of types of output materials included in the output material set and transmits image information of each of the plurality of types of output materials, the processor further programmed to determine whether all jobs for all of the plurality of types of output materials for a single user are in a status ready for printing; 
	a controller that controls, in a case where all the jobs for all of the plurality of types of output materials for the single user are in the status ready for printing, the image forming unit to form the images of the output material set, and, in a case where one of the plurality of types of output materials for the single user is not in the status ready for printing due to a lack of available printing material, the controller controls the image forming unit to form the images of the output material set except for the one of the plurality of types of output material; and
	a plurality of supply units that supply recording media to the image forming unit, a plurality of types of recording media being stored in the plurality of supply units,
	wherein the controller controls the image forming unit to form an image of each of the plurality of types of output materials on a corresponding one of the plurality of types of recording media,
	wherein in a case where one of the plurality of supply units becomes unable to perform supply, the controller controls the image forming unit to output, as an alternative output material, a recording medium supplied from a different supply unit different from the supply unit that is not able to perform supply, out of the plurality of supply units, and
	wherein the controller controls the image forming unit to form no image on the alternative output material.

5. - 6.	(Canceled)

7.  	(Currently Amended)  The image forming apparatus according to Claim 1,
	wherein the controller controls the acquisition unit to cause image information of an output material corresponding to the supply unit that is not able to perform supply to be stored in a memory, and
	wherein in a case where the supply unit that is not able to perform supply is recovered to be able to perform supply, the controller controls the image forming unit to form an image of the output material corresponding to the supply unit that is recovered to be able to perform supply.

8. - 10. 	(Canceled)

11.  	(Currently Amended)  The image forming apparatus according to Claim 1,


15.  	(Currently Amended)  An image forming apparatus comprising:
	image forming means for forming images of an output material set including a plurality of types of output materials;
	acquisition means for acquiring image information of the output material set transmitted from a terminal apparatus that provides an identifier for identifying the output material set to each of the plurality of types of output materials included in the output material set and transmits image information of each of the plurality of types of output materials, the acquisition means further programmed to determine whether all jobs for all of the plurality of types of output materials for a single user are in a status ready for printing; 
	control means for controlling, in a case where all the jobs for all of the plurality of types of output materials for the single user are in the status ready for printing, the image forming unit to form the images of the output material set, and, in a case where one of the plurality of types of output materials for the single user is not in the status ready for printing due to a lack of available printing material, the control means controls the image forming unit to form the images of the output material set except for the one of the plurality of types of output material; and
	a plurality of supply means that supply recording media to the image forming means, a plurality of types of recording media being stored in the plurality of supply means,
	wherein the control means controls the image forming means to form an image of each of the plurality of types of output materials on a corresponding one of the plurality of types of recording media,
	wherein in a case where one of the plurality of supply means becomes unable to perform supply, the control means controls the image forming means to output, as an alternative output material, a recording medium supplied from a different supply means different from the supply means that is not able to perform supply, out of the plurality of supply means, and
	wherein the control means controls the image forming means to form no image on the alternative output material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein the controller controls the image forming unit to form no image on the alternative output material” in combination with the remaining limitations of claims 1-4, 7, and 11-14.
Prior art of record does not disclose or suggest the claimed “wherein the control means controls the image forming means to form no image on the alternative output material” in combination with the remaining limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
Applicant’s amendment includes changing “notification units” to “LEDs” and introduces a “processor programmed to function as an acquisition unit.” These changes impart structure such that 35 U.S.C. 112(f) is no longer invoked.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852